 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     GENARO L. MERINO
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         )   Case No. 2:19-cr-00149-MCE
11                                                     )
                      Plaintiff,                       )   STIPULATION AND ORDER TO ADVANCE
12                                                     )   SENTENCING TO JULY 1, 2021
     vs.                                               )
13                                                     )   Date: July 29, 2021
     GENARO L. MERINO, et al,                          )   Time: 10:00 a.m.
14                                                     )   Judge: Hon. Morrison C. England, Jr.
                      Defendant.                       )
15
16           IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States
17   Attorney, through Michael Redding, Assistant United States Attorney, counsel for Plaintiff;
18   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
19   for Genaro L. Merino, that the Sentencing hearing scheduled for July 29, 2021 may be
20   advanced to July 1, 2021 at 10:00 a.m.
21           The presentence investigation report was filed on June 25, 2021. ECF 65. Defense
22   counsel has no objections to the Presentence Investigation Report. The parties agree no
23   sentencing memorandum will be filed. The Government and US probation are available to move
24   forward with sentencing on July 1, 2021.
25                                                         Respectfully submitted,
                                                           HEATHER E. WILLIAMS
26                                                         Federal Defender
27   Date: June 25, 2021                                   /s/ Jerome Price
                                                           JEROME PRICE
28                                                         Assistant Federal Defender

      Stipulation and Order to Advance Sentencing to         -1-        United States v. Merino, 2:19-cr-00149-MCE
      July 1, 2021
 1                                                     Attorneys for Defendant
                                                       GENARO L. MERINO
 2
 3   Date: June 25, 2021                               PHILLIP A. TALBERT
                                                       Acting United States Attorney
 4
 5                                                     /s/ Michael Redding
                                                       MICHAEL REDDING
 6                                                     Assistant United States Attorney
                                                       Attorneys for Plaintiff
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Advance Sentencing to     -2-        United States v. Merino, 2:19-cr-00149-MCE
      July 1, 2021
 1                                                     ORDER

 2           The Court, having received and considered the parties’ stipulation, and good cause
 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order.
 4           IT IS SO ORDERED.
 5
     Dated: July 2, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to Advance Sentencing to    -3-         United States v. Merino, 2:19-cr-00149-MCE
      July 1, 2021
